The report of the boundary commissioners of the work done, time employed and expenses incurred in.the survey, marking and mapping of the boundary between the States of Texas and Oklahoma, along the Red River from the One Hundredth meridian of longitude to the eastern limit of Lamar County, Texas, other than the Big Bend and Fort Augur areas, pursuant to the decree of March 12, 1923 (261 U. S. 340), is approved and adopted. The compensation of the commissioners for the work done by them, as shown in the report, is fixed at amounts stated in the order. The expenses incurred,, as shown in the report, and the compensation here allowed shall be charged as part of the costs in this cause and shall be borne and paid by the three parties to the cause in the' proportions specified in said decree. .The. parties severally sh^ll be credited with the amounts advanced by them, as shown in the report;-and they .shall advance additional amounts to pay the compensation- of 'the commissioners, as here allowed, and the balance due for expenses, as shown in the report.